Citation Nr: 1602983	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right hip disability, to include as secondary to a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to August 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Detroit, Michigan Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for tinnitus, rated 10 percent, effective January 30, 2009.  

Regarding the increased rating claim, the Veteran filed a timely March 2010 notice of disagreement (NOD) with the initial 10 percent rating assigned upon the April 2009 grant of service connection for tinnitus.  Although 10 percent is the highest available schedular rating, his NOD raises a question of entitlement to an extraschedular rating.  A statement of the case (SOC) has not been issued in that matter.  [The  March 2010 NOD also initiated a timely appeal of the initial rating assigned for PTSD.  However, following the issuance of a September 2011 SOC in that matter, the Veteran failed to timely file a substantive appeal perfecting his appeal in the matter.  Therefore, that issue is not before the Board.]

Regarding the claim to reopen, the Agency of Original Jurisdiction (AOJ) ordered a February 2009 VA examination to assess the Veteran's right knee disability (implicitly reopening the claim).  Notwithstanding, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of service connection for a right knee disability (on de novo review) and for hypertension (including as secondary to PTSD), a right hip disability (including as secondary to a right knee disability), and seeking a higher rating for tinnitus are being REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 1967 rating decision denied the Veteran service connection for a right knee disability based essentially on finding that such disability was not shown.

2.  Evidence received since the December 1967 decision includes evidence that tends to show the Veteran has a current right knee disability that may be related to an injury in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim of service connection for a right knee disability and remands the remaining matters (including service connection for a right knee disability on de novo review), there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.
 
Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, a December 1967 rating decision denied the Veteran service connection for a right knee disability, based essentially on finding that such disability was not shown.  He was notified of the decision, and did not appeal it or submit new and material evidence in the following year; therefore, it is final based on the evidence then of record.  38 U.S.C.A. § 7105.  Such evidence included the Veteran's service treatment records (STRs documenting a right knee injury in service, a November 1967 VA examination report indicating no right knee diagnoses, service personnel records showing the Veteran was awarded a combat infantryman badge (CIB), and the Veteran's original application for benefits.  

Evidence received since the December 1967 decision includes SSA records indicating a diagnosis of osteoarthritis, private medical records showing diagnoses of right knee arthritis, medial meniscus tear, synovitis, and chondromalacia patellae, and VA records noting right knee arthralgia.  Such records were previously unavailable, and are clearly new.  Furthermore, they relate directly to the previously unestablished fact needed to substantiate the underlying claim of service connection (i.e., a current disability).  Considering the above, the STRs documenting a right knee injury with surgery in service, and the low threshold for reopening endorsed by the Court in Shade, the new evidence also raises a reasonable possibility for substantiating such claim.  Therefore, it is material, and the claim of service connection for a right knee disability may be reopened.

ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.


REMAND

Although November 1967 and February 2009 VA examinations found no right knee disability, more recent medical evidence reflects diagnoses of right knee arthritis, synovitis, medial meniscus tear, and chondromalacia of the patella.  STRs also clearly document a right knee injury.  However, nothing in the record bears on whether a current right knee disability is related to the injury in service.  Accordingly, an examination to ascertain the etiology of the Veteran's right knee disability(ies) is needed.

The Veteran has not yet been afforded a VA examination assessing his hypertension.  However, the record includes several diagnoses of chronic hypertension, which he alleges is secondary to his service-connected PTSD.  In light of the above, the Board finds the low threshold established under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) for determining when VA is obligated to provide an examination is met; an examination assessing the nature and likely etiology of his hypertension is needed.

Medical evidence in the record clearly shows the Veteran had right hip arthritis that required a right total hip replacement in April 2013.  He claims his right hip disability is secondary to his right knee disability; thus, the two matters are inextricably intertwined.  As the claim of service connection for a right knee disability is being remanded, consideration of the claim of service connection for a right hip disability must be deferred pending resolution of the right knee claim.  Should service connection for a right knee disability be established, a medical advisory opinion regarding whether such disability caused or aggravated a right hip disability would be necessary.

As was noted in the Introduction, the Veteran filed a timely (March 2010) NOD initiating an appeal of the 10 percent rating assigned with the April 2009 grant of service connection for tinnitus.  While 10 percent is the maximum schedular rating for such disability, the NOD raises a question of whether an extraschedular rating may be warranted.  As the AOJ has not issued a SOC in that matter, a remand for corrective action is necessary.  See Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  Notably, this claim is not fully before the Board at this time, and will only be so if the Veteran timely files a substantive appeal following issuance of a SOC.

Finally, pertinent postservice treatment records appear to be outstanding.  The Veteran receives ongoing VA treatment for the various disabilities at issue.  The most recent records of such treatment in his electronic record are dated in May 2014.  Any records of VA treatment he has received since the may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (to the present) records, i.e., those not already in the record, of all VA evaluations or treatment the Veteran has received for right knee and right hip disabilities and hypertension, to specifically include all records of such treatment any since May 2014.

2. Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right knee and right hip disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each right knee and right hip disability entity found.

b. Please identify the likely etiology of each right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's military service/injuries therein, to specifically include a September 1965 injury with subsequent surgical removal of metal fragments.

c. If a right knee disability is determined to be related to the Veteran's military service, the examiner should further indicate whether it is at least as likely as not (a 50% or better probability) that a diagnosed right hip disability was caused or aggravated by the right knee disability.

All opinions must include complete rationale.

3. The AOJ should also arrange for the Veteran to be examined by a cardiologist to determine the likely etiology of his hypertension.  The entire record must be reviewed in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's hypertension was either caused or aggravated by his service connected PTSD.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

5. The AOJ should also issue an appropriate SOC in the matter of the rating for tinnitus, specifically addressing whether referral for consideration of an extraschedular increased rating may be warranted (and if so such should be completed).  The Veteran and his representative should be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matter, a timely substantive appeal must be filed following the issuance of the SOC.  If that occurs, the case should also be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


